COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Bryce Elliott v. Andrew R. Davis and Carrie Michele Cannon-Davis

Appellate case number:    01-21-00673-CV

Trial court case number: 2020-83028

Trial court:              55th District Court of Harris County

        A question about this Court’s jurisdiction has arisen from our review of the record, which
indicates that the trial court has not rendered a final judgment in this case because neither of the
trial court’s summary-judgment orders disposes of Carrie Michele Cannon-Davis’s claim for
attorney’s fees and neither order includes finality language. See, e.g., Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 206 (Tex. 2001) (“A statement like, ‘This judgment finally disposes of all
parties and all claims and is appealable,’ would leave no doubt about the court’s intention.”).
         The Court intends to dismiss this appeal for want of jurisdiction. The parties are ordered
to file a response to this order indicating why this Court should not dismiss this appeal for want
of jurisdiction. See TEX. R. APP. P. 42.3(a). The parties’ responses must be filed no later than
January 2, 2023.


       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_____________
                    Acting individually  Acting for the Court

Panel consists of Chief Justice Radack, and Justices Kelly and Farris.

Date: _December 15, 2022_______